       Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

HIGHWAY 29, LLC,                                     )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )    CIVIL ACT. NO. 3:21-cv-300-ECM
                                                     )              (WO)
LEE COUNTY COMMISSION, et al.,                       )
                                                     )
        Defendants.                                  )

                          MEMORANDUM OPINION and ORDER

        The Plaintiff Highway 29, LLC (“Highway 29”) filed this declaratory judgment

action against defendants Lee County Commission, and individual commission members1

(collectively “Defendants”), seeking to enjoin the Defendants from holding a special

election on May 18, 2021. (Doc. 1). The Plaintiff also filed a motion for preliminary

injunction seeking to prevent the May 18, 2021 election. (Id.)

        The Plaintiff invokes the Court’s diversity jurisdiction pursuant to 28 U.S.C. §

1332.2 The Court has jurisdiction over actions involving citizens of different states

provided that all plaintiffs are diverse from all defendants, see Strawbridge v. Curtiss, 7

U.S. 267 (1806), and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332.


1
 The Plaintiff sued, in their official capacities, Lee County Commissioners: Sarah Brown, Doug Cannon,
William English, Robert Ham, Richard LaGrand, Sr. and Gary Long.
2
 Although the Plaintiff brings a claim pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, the Act
does not confer jurisdiction upon a federal court. Borden v. Katzman, 881 F.2d 1035, 1037 (11th Cir. 1989).
Thus, a suit brought under the Declaratory Judgment Act must have an independent source of jurisdiction,
such as diversity jurisdiction. Id.
       Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 2 of 7




Personal jurisdiction and venue are uncontested, and the Court concludes that venue

properly lies in the Middle District of Alabama. See 28 U.S.C. § 1391.

        Now pending before the Court is the Plaintiff’s motion for a preliminary injunction.

(Doc. 1). Because the Court has an independent obligation to inquire into its jurisdiction,

on April 29, 2021, the Court ordered the parties to specifically address whether the amount

in controversy meets the jurisdictional minimum for the Court to have jurisdiction over this

matter.3 (Doc. 21). The parties filed responses to the Court’s order. See Docs. 25 & 26.

The Plaintiff reiterated its position that from its perspective, “the value of the objects of

this litigation exceed the sum of $75,000, exclusive of interest and costs” and thus, the

Court has diversity jurisdiction. (Doc. 26 at 6). The Defendants assert that the “Plaintiff

has not adequately carried its burden of establishing the requisite amount in controversy.”

(Doc. 25 at 1). For the reasons which follow, the Court concludes that the Plaintiff has

failed to establish the amount in controversy exceeds $75,000, and thus, it does not have

jurisdiction over this matter.4

                                     STANDARD OF REVIEW

        “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute.” Dudley v. Eli Lilley & Co., 778 F.3d 909, 911 (11th


3
  In the complaint, the Plaintiff only alleges causes of action under state law, and only invokes this Court’s
diversity jurisdiction under 28 U.S.C. § 1332.
4
 Also pending before the Court is the Defendants’ motion to dismiss or in the alternative, motion for more
definite statement (doc. 17). Because the Court concludes it does not have jurisdiction over this case, it
does not have jurisdiction to resolve the motion.
                                                      2
      Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 3 of 7




Cir. 2014) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)).

The Court is “‘empowered to hear only those cases within the judicial power of the United

States as defined by Article III of the Constitution,’ and which have been entrusted to them

by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am. Tobacco Co.,

168 F.3d 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994)). In light of their limited jurisdiction, federal courts are “obligated to inquire

into subject-matter jurisdiction sua sponte whenever it may be lacking.” Charon-Bolero v.

U.S. Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). “It is to be presumed that a cause lies

outside this limited jurisdiction, and the burden of establishing the contrary rests upon the

party asserting jurisdiction.” Kokkonen, 511 U.S. at 377.

                                     BACKGROUND

       The Plaintiff is the “owner of a parcel of real property . . . located adjacent to

Highway 29 North in Beat 13 of the unincorporated Beulah area of Lee County, Alabama.”

(Doc. 1 at 5, para. 15) (internal quotation marks removed). According to the Plaintiff, it

leased the property to Creekwood Resources, LLC. (Id. at 6, para. 19). Creekwood intends

to develop the property as a granite quarry. (Id.)

       As Creekwood moved forward to seek the necessary permits, citizens of Lee

County, Alabama, who oppose the development of the quarry, petitioned the Lee County

Commission to conduct a special election to determine whether the Lee County Planning

Commission should have authority over Beat 13. (Id. at 8-9, para. 31). Two petitions


                                             3
       Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 4 of 7




seeking a special election were filed with the Lee County Commission. (Id. at 10-11, para.

35). The Lee County Commission set a “special election for zoning in Beat 13” for May

18, 2021. (Id. at 11-12, paras. 38 & 40).

       On April 22, 2021, the Plaintiff filed this action and a motion for preliminary

injunction.5

                                           DISCUSSION

       To establish diversity jurisdiction, the Plaintiff must not only demonstrate that the

parties are completely diverse, but, that the amount in controversy exceeds the $75,000

jurisdictional minimum set by 28 U.S.C. § 1332.

       The Plaintiff seeks only injunctive relief to prevent the special election from

proceeding. In the complaint, the Plaintiff asserts the amount in controversy exceeds

$75,000 based on “the monetary value of the object of this litigation—the intended use of

a parcel of real property located in Lee County, Alabama.” (Doc. 1 at 4, para. 13). “For

amount in controversy purposes, the value of injunctive or declaratory relief is the ‘value

of the object of the litigation’ measured from the plaintiff’s perspective.” Morrison v.

Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000). See also Ericsson GE Mobile

Comm., Inc. v. Motorola Comm. & Electronics, Inc., 120 F.3d 216, 218 (11th Cir. 1997).




5
 The Plaintiff also filed a motion for a temporary restraining order which the Court denied on April 22,
2021. (Doc. 4).
                                                   4
         Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 5 of 7




         The Plaintiff offers two bases for asserting the amount in controversy exceeds

$75,000. First, the Plaintiff argues that of the Lee County Commission’s $279,250 election

budget for 2021, $105,250 is allocated to “Election.” (Doc. 26 at 3). The Plaintiff further

speculates that although “there was a national general election on November 3, 2020[,]” …

“it is likely safe to assume that not every penny was exhausted from the budget.” (Doc. 26

at 3).     Thus, according to the Plaintiff, the cost of the election exceeds $75,000.

Notwithstanding the wholly speculative nature of this argument, “[t]he value of the

requested injunctive relief is the monetary value of the benefit that would flow to the

plaintiff if the injunction were granted.” Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077

(11th Cir. 2000). Because the cost of the election would not flow to the Plaintiff if the

injunction was granted, it cannot be the measure for determining the amount of

controversy.

         The Plaintiff also argues that because the value of the property is $203,500, which

exceeds the requisite amount in controversy, the jurisdictional threshold is met. (Doc. 26

at 5). This argument, however, fails.

               Although a diversity suit should not be dismissed unless “it is
               apparent, to a legal certainty, that the plaintiff cannot recover
               [the requisite amount in controversy],” see St. Paul Mercury
               Indem. Co. v. Red Cab Co., 303 U.S. 283, 289, 58 S.Ct. 586,
               590, 82 L.Ed. 845 (1938), this liberal standard for jurisdictional
               pleading is not a license for conjecture. In light of the
               federalism and separation of powers concerns implicated by
               diversity jurisdiction, federal courts are obligated to strictly
               construe the statutory grant of diversity jurisdiction, or as the
               Supreme Court has put it, to “scrupulously confine their own
               jurisdiction to the precise limits which the statute has
                                               5
        Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 6 of 7




                  defined.” Snyder, 394 U.S. at 340, 89 S.Ct. at 1059
                  (quoting Healy v. Ratta, 292 U.S. 263, 270, 54 S.Ct. 700, 703,
                  78 L.Ed. 1248 (1934)). We think this obligation requires a
                  court to insure that the benefits resulting from an injunction are
                  not counted where they are so uncertain that the court cannot
                  reasonably determine whether the amount of money placed in
                  controversy by the present suit exceeds $75,000. Accordingly,
                  a plaintiff who bases diversity jurisdiction on the value of
                  injunctive relief must show that the benefit to be obtained from
                  the injunction is “sufficiently measurable and certain to satisfy
                  the . . . amount in controversy requirement . . .. Ericsson,120
                  F.3d at 221.1

Morrison, 228 F.3d at 1268–69 (footnote in original).

         The Plaintiff seeks to enjoin an election, the result of which is currently unknowable

and which, at this juncture, has no bearing on the value of the property. It is the outcome

of the election, not the holding of it, which could affect the value of the property. The

Plaintiff’s valuation of the injunction is based on the possibility that the special election

will require Beat 13, and thusthe subject property, to come under the auspices of the Lee



  1
      The footnote in the original reads as follows:

                  In Ericsson, this Court held that the value of an injunction was “too
                  speculative and immeasurable” to establish the requisite amount in
                  controversy. Ericsson, 120 F.3d at 221–22. The only remedy available to
                  Ericsson was an injunction invalidating Motorola's contract to provide a
                  communications system to the City of Birmingham, and thus, the benefit
                  of this injunction to Ericsson was simply the chance to rebid on the
                  contract. See id. at 221. Because all the injunction could do was void
                  Motorola's contract, Ericsson would benefit monetarily from the
                  injunction only if (1) the City elected to rebid the contract, which it
                  apparently was not required to do, and (2) after the contract was rebid, the
                  City selected Ericsson's communications system. See id. Based on these
                  contingencies, the Ericsson Court concluded that the value of the
                  injunctive relief was not “sufficiently measurable and certain to satisfy
                  the ... amount in controversy requirement of the diversity statute.” Id.
                                                       6
       Case 3:21-cv-00300-ECM-KFP Document 28 Filed 05/07/21 Page 7 of 7




County Planning Commission. The mere fact that the election may result in the property

being regulated by the Lee County Planning Commission does not provide the Court with

any measure of the value of the injunction and is purely speculative. Consequently, the

Court concludes that the Plaintiff has failed to demonstrate that the amount in controversy

exceeds $75,000 and that diversity jurisdiction exists.

                                     CONCLUSION

       Because the Plaintiff fails to establish that the amount in controversy exceeds

$75,000, this Court lacks diversity jurisdiction. Accordingly, it is

       ORDERED that this case is DISMISSED without prejudice for lack of jurisdiction.

It is further

       ORDERED that the hearing on the motion for preliminary injunction set for May

10, 2021, is CANCELED.

       DONE this 7th day of May, 2021.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             7
